 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK WHEATEN,                              Case No. 1:18-cv-00885-JLT (PC)
12                      Plaintiff,                  ORDER LIFTING STAY AND SETTING
                                                    DEADLINE FOR DEFENDANTS TO
13           v.                                     RESPOND TO THE COMPLAINT
14    RUBEN CASANOVA, et al.,                       45-DAY DEADLINE
15                      Defendants.
16

17

18          Though Plaintiff opted into the Court’s Post-Screening ADR Project (Doc. 25),

19   Defendants opted out (Doc. 26). Accordingly, within 45 days of the date of service of this order

20   Defendants SHALL file a response to the Compliant.

21

22   IT IS SO ORDERED.

23      Dated:    May 28, 2019                               /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
